Title: To George Washington from William Bartlett, 10 October 1776
From: Bartlett, William
To: Washington, George



Honr Sir
Beverly [Mass.] 10th Octor 1776.

I once more take the Liberty to write your Exelly which at this time when you are so deeply ingaged against Our unatural Enemies would Gladly Omitt did I not think it my duty therefore beg you’ll Excuse it.
I wrote your Excelly some time Sence Concerning those Prizes taken by Commo. Manly Viz. the Ordinance Brigr Nancey Ship

Concord & Ship Jenny Genr. Miffilin having Recd a Part of Each Cargo Agreeable to your Order without any Prise being Stipulated prevents their being Settl’d and the poor Captors are kept Out of their Money Some of which being in the Army while their famileys are here Almost Suffering for want off the Necesaries of Life Your Exelly Answer I Reced with the Gratest pleasure in which you informed me you would Order Genl Mifflin to have a Valuation made upon those Goods and Transmitted me in Order for Settlement but have not as Yet Received it Beg your Excelly will Excuse me and not Receive this as dictating, as I well know your Exelly to be full of humanity am Well Assured it would have ben done Long sence had not your time ben taken up in Matters of more and Grater importance.
If your Excelly will please to Order me to Charge the United States for the Coals out of Ship Jenny at the Same Rate the Remainder was Sold for being about Eleven dollors ⅌ Chaldron that Ship may be Settled.
Your Exelly was Pleas’d to Appoint or have Appointed a Committe to Apprize the Ordinance Stores they have presented their Bill to me for payment Butt have put it off untill I should Receive your Excelly orders they having Charg’d One hundred pounds L[awful] Money for their Trouble.
When Your Exelly finds it Convenient to have Transmitted me the Value Reced out of Ship Concord and the Valuation of the Ordinance Stores with Orders for Settlement Beg you’ll Give me Orders to draw for what money I may want togeather with what Remains in my hand to be Sufficient to pay the Captors.
Your Excelly may Rely on my fidelity in not drawing for any more then will be Suffecient for that purpose.
Capn Bradford of Boston who his [has] Superceeded me in my Agencey Says he has Orders to Settle with all the Old Agents beg your Exelly Orders with Respect to it.
I shall forever acknoledge with Gratitude to your Excelly that Honour you was pleas’d to Confer on me in appointing me Agent for this department and hope have transacted the Bussiness to your Exellys Satisfaction.
The Reflection join’d to the impeachment which is Generally implied or at least understood by a dismission from any Office

under Government his [has] I confess given me Very Sensible pain.
If your Excelly thinks me Capable or Worthy off being Reinstated in the Office of agencey for this department hope Shall do honour in my Station and shall Ever acknoledge the favour with the Gratest Gratitude.
Hope that being who Governs all things both in heaven and in Earth will preserve & Protect you from falling into the hands of those Unatural Enemise and that you may be the means Under him of driving them Back to their Native Land Asham’d. Wishing your Excellency all that Happiness that can be injoy’d in this Life Beg Leave to Subscribe my Self Your Exellencys Most Obedt Humbl. Servt

William Bartlett

